NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 05a0654n.06
                             Filed: August 3, 2005

                                                04-3951

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


ALLEN KRUPAR, JR., and SHARON                        )
KRUPAR,                                              )
                                                     )
         Plaintiffs-Appellants,                      )
                                                     )
v.                                                   )   ON APPEAL FROM THE UNITED
                                                     )   STATES DISTRICT COURT FOR THE
CITY OF PARMA HEIGHTS; Patrolman                     )   NORTHERN DISTRICT OF OHIO
MOLNAR; Patrolman KUNKER; Sergeant                   )
GREEN; Patrolman DEILY; Sergeant                     )
SCHEURING; and Patrolman MEHLMAN,                    )
                                                     )
         Defendants-Appellees.                       )




         Before: SUHRHEINRICH and DAUGHTREY, Circuit Judges, and HOOD,* District
Judge.


         PER CURIAM. Plaintiffs Allen Krupar and his mother, Sharon Krupar, brought suit

against the City of Parma Heights and six city police officers alleging deliberate indifference

to Allen Krupar’s serious medical needs in violation of the Eighth and Fourteenth

Amendments. Krupar, who has severe mental health problems, was arrested by the Parma

Heights Police Department after assaulting his mother. When Krupar appeared in court the

morning after his arrest, he turned and – in what the complaint describes as “an act of self-



         *
        The Hon. Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting
by designation.
04-3951
Krupar v. City of Parma Heights

mutilation” – ran into a wall head-first, causing permanent paralysis. The Krupars argue

that the defendants showed deliberate indifference to Allen Krupar’s mental health needs

by failing to conduct a full-scale psychological evaluation and failing to hospitalize him

before his court appearance. The plaintiffs now appeal the district court’s determination,

on summary judgment, that they failed to establish deliberate indifference on the part of the

defendants. The Krupars further allege on appeal that the district court erred by staying

discovery pending the resolution of the motion for summary judgment and by dismissing,

rather than remanding, the Krupars’ state claim.


       The undisputed evidence in the record shows that the defendants acted

appropriately to address Krupar’s needs by placing him on suicide watch at the jail and

issuing him his psychiatric medication. Krupar had no clearly established constitutional

right to immediate hospitalization for his mental health problems. In the absence of proof

of a clearly established constitutional right, the district court correctly granted summary

judgment in favor of the defendants.


       Moreover, the district court did not abuse its discretion by staying discovery pending

a ruling on the motion for summary judgment. In evaluating the threshold legal questions

regarding qualified immunity, the district court relied on facts that had been conceded by

the plaintiffs. Furthermore, the plaintiffs did not request further discovery, as required by

Federal Rule of Civil Procedure 56(f), and there is no indication that additional discovery

would have changed the outcome of the case.


                                            -2-
04-3951
Krupar v. City of Parma Heights

       There was likewise no abuse of discretion in the decision to dismiss the plaintiffs’

pendent state claims.


       Having had the benefit of oral argument, and having studied the record on appeal

and the briefs of the parties, we are not persuaded that the district court erred in dismissing

the complaint. Because the reasons why judgment should be entered for the defendants

have been fully articulated by the district court, the issuance of a detailed opinion by this

court would be duplicative and would serve no useful purpose. Accordingly, we AFFIRM

the judgment of the district court upon the reasoning set out by that court in its

memorandum opinion and order dated July 1, 2004.




                                             -3-